Citation Nr: 1730110	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for chronic strain of the right ankle.

4.  Entitlement to an initial rating in excess of 10 percent for chronic strain of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.F., Observer


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to July 1979, from September 1985 to August 1989, from August 1989 to December 1989, from January 1990 to April 1990, and from October 1992 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her bilateral knee and bilateral ankle disabilities have worsened since her June 2008 VA examination.  More recently, the Veteran was afforded a VA examination for her bilateral knees and bilateral ankles in January 2016.  However, at her March 2017 Board hearing, the Veteran testified that upon VA examination in January 2016, range of motion testing was not performed.  Instead, the Veteran testified that during her January 2016 examination she was only asked to discuss her bilateral knee and bilateral ankle conditions.  The Veteran's representative asserted that the Veteran did not have an adequate examination and the "perfect scores" noted on the examination report were not reflective of any range of motion testing actually performed at her January 2016 VA examination.  As such, the Board finds that a new VA examination for the Veteran's bilateral knee and bilateral ankle disabilities is warranted.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of her bilateral knee and bilateral ankle disabilities, to include full range of motion studies.

Additionally, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

2.  Then, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected bilateral knee and bilateral ankle disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected bilateral knees and bilateral ankles.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

